        Case 1:18-cv-05414-RA-KNF Document 194 Filed 11/26/19 Page 1 of 1
      Case 1:18-cv-05414-RA-KNF Document 195 Filed 11/26/19 Page 1 of 1


                                                                                     I   t:SDC-SDNY           .
 UNITED STATES DISTRJCT COURT
 SOUTHERN DISTRICT OF NEW YORK                                                       I   DOCUMENT             '
 -------------------------------------------------------X                            1   ELECTRO~ICALLY FILEI)
                                                                                                             'i
  WEDIL DAVID, an Individual,

                           Plaintiff,

                            V.                                STIPULATION AND ORDER OF
                                                             SUBSTITUTION OF COUNSEL FOR
                                                             DEFENDANT HARVEY WEINSTEIN
  THE WEINSTEIN COMPANY LLC; THE
  WEINSTEIN COMP ANY HOLDINGS
  LLC; HARVEY WEINSTEIN, and
  ROBERT WEINSTEIN,
  Defendants.
-----------------------------------------------X
          IT IS HEREBY STIPULATED AND AGREED, by and between the undersiged counsel,

pursuant to Local Rule 1.4, that Nesenoff & Miltenberg, LLP shall be substituted in the place

and stead of Lewis Brisbois Bisgaard & Smith LLP as counsel of record for defendant Harvey

Weinstein in the above-captioned matter.

          Defendant enters into this substitution of counsel knowingly and voluntarily.




        lior D. Shiloh
                                                            By:   :z:r;Mr,~
                                                                  Diana Warshaw, Esq. (DZ-8288)
      77 Water Street, Suite 2100                                 363 Seventh Ave - 5 th Floor
      New York, New York 10005                                    New York, New York 10001
      (212) 232-1300                                              (212) 736-4500
      Elior. Shiloh@lewisbrisbois.com                             dwarshow@nmllplaw.com

      Outgoing Counsel for Defendant                              Incoming Counsel for Defendant

     Dated: November     L/ 2019                                  Dated: Novembe~ 2019

SOORQERED:



   ,L((                    U.S.D.J.




4846-1001-6174.l
